OPINION — AG — **** PAYMENT OF EXPENSES FOR JUDICIAL FUNCTIONS **** THE COSTS OF MAINTENANCE OF COURTROOMS, JUDGES' CHAMBERS, CLERK'S OFFICES, AND OTHER AREAS USED PRIMARY FOR JUDICIAL FUNCTIONS SHOULD BE PAID FROM THE CURT FUND PURSUANT TO 20 O.S. 1 [20-1] 304(B)(6)/ MAINTENANCE EXPENSES INCLUDE JANITORIAL SERVICES, BUT DO NOT INCLUDE THE COST OF GAS, WATER, AND ELECTRICITY.  ALSO, TELEPHONE EXPENSES SHOULD BE PAID FROM THE COUNTY COURT FUND PURSUANT TO 20 O.S. 1304 [20-1304](B)(10). TO THE EXTENT THAT THE COURT FUND STATUTES, 20 O.S. 1301 [20-1301] TO 1312 ARE IN CONFLICT WITH THE OLDER PROVISION OF 19 O.S. 1401 [19-1401], THE LATER ENACTMENT SHOULD PREVAIL.  (STEVEN E. MOORE)